
	

113 HR 4427 IH: ENRICH Act
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4427
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Ryan of Ohio (for himself, Mr. Cassidy, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for a grants program to develop and enhance integrated nutrition curricula in medical
			 schools.
	
	
		1.Short titleThis Act may be cited as the Expanding Nutrition’s Role in Curricula and Healthcare Act or the ENRICH Act.
		2.FindingsCongress finds the following:
			(1)In 2012, United States health care spending was about $8,915 per resident and accounted for 17.2
			 percent of the Nation’s gross domestic product, which is among the highest
			 of all industrialized countries.
			(2)Expenditures in the United States on health care surpassed $2.3 trillion in 2008, more than three
			 times the $714 billion spent in 1990, and over eight times the $253
			 billion spent in 1980.
			(3)It is estimated that health care costs for chronic disease treatment account for over 75 percent of
			 national health expenditures.
			(4)The last major report from the World Health Organization in March 2003 concluded diet was a major
			 factor in the cause of chronic diseases.
			(5)Seven out of 10 deaths among Americans each year are from chronic diseases. Heart disease, cancer,
			 and stroke—each of which has been strongly linked to dietary and
			 lifestyle choices—account for more than 50 percent of all deaths each
			 year.
			(6)About 81.1 million people in the United States have at least one form of cardiovascular disease.
			 Approximately 2,300 Americans die every day from cardiovascular disease.
			 In 2010, cardiovascular disease cost American taxpayers $189.4 billion.
			 The American Heart Association estimates that, by 2030, direct costs
			 related to cardiovascular disease will triple to around $818 billion.
			 Research has shown that following a healthful diet can not only reduce
			 symptoms related to heart disease but also reverse the damage done to the
			 arteries.
			(7)Two-thirds of the American population is currently overweight, half of whom are obese. One in three
			 children is now overweight, and one-fifth of children are obese. In 2008,
			 the United States spent $190 billion on obesity-related health care costs.
			(8)An estimated 25.8 million Americans have diabetes. Another 79 million adults have prediabetes. The
			 Centers for Disease Control and Prevention predict that one in three
			 children born in 2000 will develop diabetes at some point in their lives.
			 Diabetes cost the government $116 billion in 2007. Research has shown that
			 nutrition therapy is a key component of diabetes management and can
			 improve clinical outcomes.
			(9)Cancer kills approximately 570,000 Americans each year, accounting for one in every four deaths.
			 More than 1.5 million new cancer cases are diagnosed annually. In 2010,
			 the direct costs of cancer were $102.8 billion and that number is expected
			 to rise to $172 billion by 2020. More than 33 percent of cancers are diet
			 related and could be prevented with a healthful diet.
			(10)Eating is a complex social phenomenon influenced by family, social networks, culture, socioeconomic
			 and educational status. An interprofessional approach to nutrition
			 education for clinicians may not necessarily overcome these forces but may
			 help the health professions team identify effective strategies for
			 nutrition counseling and management.
			(11)Physicians are an important source of information and motivation for patients’ health behavior.
			 Multiple studies have shown that physician counseling on weight loss
			 increases the likelihood that patients will attempt weight loss, increase
			 physical activity, improve diet, and lose weight.
			(12)Leading medical bodies recommend that physicians address diet with overweight patients. Guidelines
			 from leading medical bodies such as the National Institutes of Health, the
			 American Heart Association, the American College of Cardiology, and the
			 Obesity Society recommend that physicians counsel overweight and obese
			 patients on the benefits of lifestyle changes through lifestyle changes
			 such as diet and physical activity.
			3.Grants program to develop or enhance integrated nutrition curricula in medical schools
			(a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration and in conjunction with the National
			 Institutes of Health National Heart, Lung, and Blood Institute, shall
			 establish a competitive grants program under which the Secretary may award
			 grants to medical schools in the United States for the purpose described
			 in subsection (b)(1).
			(b)Use of grant funds
				(1)In generalA medical school receiving a grant under this section shall use the grant to create new or expand
			 existing integrated nutrition curriculum described in paragraph (2) for
			 the medical school.
				(2)Integrated nutrition curriculumFor purposes of paragraph (1), an integrated nutrition curriculum—
					(A)shall be designed based on the best possible evidence to improve communication and provider
			 preparedness in the prevention, management, and, as possible, reversal of
			 obesity, cardiovascular disease, diabetes, and cancer; and
					(B)shall, to the greatest extent practicable, address such additional topics, including nutrition
			 across the life cycle of individuals who are members of at-risk
			 populations, food insecurity among such individuals, and malnutrition
			 among such individuals.
					(c)EligibilityTo be eligible to receive a grant under this section, an eligible entity shall—
				(1)be a medical school in the United States that is accredited by the Liaison Committee on Medical
			 Education and Residency Program Accreditation Council for Graduate
			 Education or by the American Osteopathic Association Commission on
			 Osteopathic College Accreditation; and
				(2)submit an application to the Secretary, in accordance with such time, form, and manner and
			 containing such information as specified by the Secretary, including—
					(A)a description of how the medical school intends to implement the integrated nutrition curriculum
			 described in subsection (b)(2); and
					(B)a description of benchmarks to measure the success of the implementation of such curriculum.
					(d)Administrative provisions
				(1)Duration of ProgramA grant awarded to a medical school under this section shall be for a three-year period, beginning
			 on the date of the establishment of the grants program under subsection
			 (a).
				(2)Limitations
					(A)Grant amountsA grant awarded to a medical school under this section may not exceed $500,000.
					(B)One grant per schoolA medical school shall not be eligible for more than one grant under this section and may not renew
			 such a grant.
					(3)PriorityIn awarding grants, the Secretary shall give priority to medical schools—
					(A)that submit applications under subsection (c)(1) that describe an integrated nutrition curriculum
			 that will be implemented through the use of such a grant—
						(i)that is coordinated with a residency program; or
						(ii)provides that students of such school should receive at least 25 hours of nutrition education; or
						(B)that, for purposes of carrying out such curriculum through the use of such a grant, partner with
			 education programs for health professionals other than physicians.
					(e)Reports
				(1)Periodic reports during grants program
					(A)In generalFor each school year ending during the duration of the grants program under this section, the
			 Secretary shall submit to Congress a report on the grants program.
					(B)Report ElementsEach such report shall include—
						(i)the findings and conclusions of the Secretary with respect to the integration of nutrition
			 curriculum into the curriculum of the medical schools receiving a grant
			 under the grants program; and
						(ii)an assessment of the benefits of the grants program for—
							(I)establishing best practices for providers to advise patients in the clinical setting;
							(II)providing greater nutrition awareness to physicians and other health professionals and patients of
			 such physicians and professionals; and
							(III)improving healthfulness of patients’ diets and improving patient health outcomes.
							(2)Final ReportNot later than 180 days after the last day of the grants program under this section, the Secretary
			 shall submit to Congress a report detailing the recommendations of the
			 Secretary as to any benefits or barriers of integrating nutrition
			 curriculum at both the medical school and residency levels.
				(f)FundingNo additional funds are authorized to carry out the requirements of this section. The Secretary
			 shall carry out such requirements by using, from amounts otherwise
			 authorized or appropriated, up to $5,000,000 for each of fiscal years 2015
			 through 2017.
			
